                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONNAE ANGELIQUE TATE                        :                       CIVIL ACTION
            v.                               :
                                             :
ANDREW SAUL,                                 :
Commissioner of the Social Security          :
Administration                               :                       NO. 19-3751

                                        MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                               March 19, 2020

       Monnae Angelique Tate (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g),

of the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”). In her request for review, Plaintiff raises several assertions of error, one of which

is an alleged violation of the federal constitution’s Appointments Clause (U.S. Const. art. II, § 2,

cl. 2), based upon Lucia v. S.E.C., 138 S. Ct. 2044 (2018). In Lucia, the U.S. Supreme Court held

that the Security and Exchange Commission’s Administrative Law Judges (“ALJs”) were inferior

officers of the United States, hence, the Appointments Clause required that they be appointed by

the President, a court of law, or a head of department. 138 S. Ct. at 2053. Plaintiff’s argument is

that Social Security ALJs are also inferior officers and that her ALJ was not properly appointed

prior to her hearing on February 8, 2018. Pl.’s Br. at 6-7.

       The Commissioner concedes that the ALJ in Plaintiff’s case was not properly appointed,

see Def.’s Resp. at 6 n.1, but argues that Plaintiff forfeited her Appointments Clause claim by

failing to present it to the ALJ and the Appeals Council. See id. at 5-15. In the court’s experience,

the Commissioner has repeatedly advanced this forfeiture defense in cases wherein the plaintiff

has raised an Appointments Clause challenge to the ALJ who heard his or her case.

       The Third Circuit has decided that Social Security claimants have no duty to present their
Appointments Clause challenges to ALJs or the Appeals Council. Cirko v. Comm’r of Soc. Sec.,

948 F.3d 148, 153, 159 (3d Cir. 2020). Because Plaintiff was not required to present her

Appointments Clause challenge to the ALJ or the Appeals Council, she did not forfeit the claim

by failing to do so. The appropriate remedy for the conceded Appointments Clause violation in

this case is to remand the case to the Commissioner so that it can be re-assigned to a properly-

appointed ALJ,1 other than the ALJ who heard Plaintiff’s case. Id. at 159-60.

        An implementing Order follows.




1
 Shortly after Lucia was decided, the Commissioner reappointed all ALJs in conformity with the Appointments
Clause. Cirko, 948 F.3d at 152.
